Citation Nr: 0124527	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  01-03 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than April 12, 1996, 
for the award of service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to March 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision that 
granted service connection and assigned a 100 percent rating 
for schizophrenia, effective April 12, 1996.  He responded 
with an October 2000 notice of disagreement, and was afforded 
a December 2000 statement of the case.  He then filed a 
February 2001 VA Form 9 (Appeal to the Board of Veterans' 
Appeals) as his substantive appeal, perfecting his appeal to 
the Board.  

In July 2001, the veteran testified a hearing held before the 
undersigned Board Member at the RO.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  The veteran was separated from service on March 12, 1983.  

2.  The veteran initially filed a claim for service 
connection for psychiatric
disability in February 1989.  

3.  In April 1989, the RO denied the claim; although notified 
of the denial and of his appellate rights in May 1989, the 
veteran did not appeal the denial.

4.  On April 12, 1996, the veteran filed a petition to reopen 
a claim for service connection for psychiatric disability, 
specifically, schizophrenia.

5.  In September 1999 decision, the Board reopened the claim, 
and determined that the criteria for a grant of service 
connection for schizophrenia were met.

6.  In a November 1989 rating action implementing the Board's 
decision, the RO awarded service connection and assigned a 
100 percent evaluation for schizophrenia, effective April 12, 
1996.


CONCLUSIONS OF LAW

The criteria for assignment for an effective date earlier 
than April 12, 1996, for the award of service connection for 
schizophrenia, have not been met.  38 U.S.C.A. §§ 5103(A), 
5107, 5110(a) (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 3.400 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran was separated from service on March 12, 1983.  He 
initially filed a claim for service connection for 
psychiatric disability in February 1989; however, in an April 
1989 rating decision, the RO denied the claim.  The RO 
notified the veteran of the denial of the claim and of his 
appellate rights in May 1989.  The veteran did not appeal 
this rating decision.  

The veteran filed an application to reopen his claim for 
service connection for schizophrenia on April 12, 1996.  
Although the RO initially denied the claim to reopen, the 
veteran appealed the denial to the Board.  In a November 1999 
rating decision implementing the September 1999 Board 
decision that determined service connection for schizophrenia 
was warranted, the RO granted service connection and assigned 
a 100 percent rating, effective April 12, 1996.  

In his July 2001 hearing testimony before the undersigned 
Board Member, the veteran asserted that he first began 
exhibiting symptoms of a psychiatric disability during 
service, although his request to see a psychiatrist was then 
denied.  He contended that the effective date of his award of 
service connection for schizophrenia should be the day after 
his separation from service.  

II.  Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)).  The new law applies to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(2000).  Pertinent regulations (which implement the Act but, 
with the exception of the provision governing claims to 
reopen on the basis of new and material evidence, do not 
create any additional rights) recently were promulgated.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

In this case, the RO has not yet had an opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
it to the RO, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that by virtue of the December 2000 Statement of the Case, 
the veteran and his representative have been advised of the 
laws and regulations governing the claim, and, hence, have 
been given notice of what is needed to substantiate the 
claim.  The veteran has been afforded an opportunity to 
testify at a hearing in support of his claim for an earlier 
effective date, and did so, in July 2001.  Moreover, and most 
significantly, there is no indication in the record that 
evidence exists which, if secured, would alter the record 
upon which this appeal turns.  Thus, under the circumstances 
of this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later date.  See 38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2000).  If a 
claim for service connection filed within one year of the 
date of discharge from active service is granted, the 
assigned effective date is the day following separation from 
service.  38 C.F.R. § 3.400(b)(ii)(B)(2) (2000).  

In the present case, as noted above, the veteran initially 
filed a claim for service connection for a psychiatric 
disability in February 1989.  As the veteran did not appeal 
the subsequent April 1989 denial of the claim, it became 
final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2000).  Hence, no benefits may 
subsequently be granted pursuant to such claim.

When the veteran filed a claim for service connection for 
schizophrenia on April 12, 1996, the RO appropriately 
construed such claim as a petition to reopen the previously 
denied claim for service connection for psychiatric 
disability.  Following an appeal to the Board, the claim 
subsequently was reopened and allowed.  Thereafter, and 
consistent with the provisions of 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400, the RO appropriately assigned April 12, 
1996, the date of the veteran's reopened claim, as the 
effective date for the grant of service connection.  

Notwithstanding any of the veteran's assertions, the Board 
finds that the record presents no basis for the assignment of 
an effective date earlier than April 12, 1996.  The veteran 
contends that because he first began manifesting symptoms of 
a psychiatric disability during service, his award of service 
connection for a psychiatric disability should be effective 
from his date of service discharge.  However, as noted above, 
the law provides for assignment of such an effective date 
only where the veteran's claim was filed within a year of 
service separation.  See 38 C.F.R. § 3.400(b)(ii)(B)(2).  
Here, the veteran does not contend, and the evidence does not 
establish, that he initially filed a claim for service 
connection for a psychiatric disability within a year of his 
discharge from service.  As indicated above, the first claim 
for that benefit was filed in February 1989; also as noted 
above, because the prior denial of that claim is final, the 
date of the filing of that earlier claim may not serve as a 
basis for the assignment of an effective date for the grant 
of service connection for schizophrenia.  Rather, because, at 
the time of the grant of service connection, there was no 
pending earlier claim pursuant to which that benefit could 
have been granted, the earliest effective date for the grant 
of service connection for schizophrenia that can be assigned 
in this case is the date of the filing of the reopened claim 
for that benefit-April 12, 1996.  

The Board emphasizes that the law and regulations governing 
claims and effective dates are clear and specific, and the 
Board is bound by them.  Applying the above-noted facts to 
the pertinent law and regulations governing this case, the 
Board finds that an effective date earlier than April 12, 
1996, for the grant of service connection for schizophrenia 
is not warranted.  See 38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2000).  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991). 



ORDER

An effective date earlier than April 12, 1996, for the award 
of service connection for schizophrenia is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

